43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse James PRITCHARD, Jr., Plaintiff Appellant,v.Edward W. MURRAY;  John Does 1-10;  Jane Does 1-10,Defendants Appellees.Jesse James PRITCHARD, Jr., Plaintiff Appellant,v.Lonnie SAUNDERS;  Jack Lee, Assistant Warden;  MarieMillard, Operations Officer;  Cheryl Miller, BusinessOffice;  Ms. Alpine, Accounting;  Counselor Mueller;  B.Brereton, Counselor;  Mrs. Knight, Mailroom;  John Doe,State Employee;  Jane Doe, State Employee, Defendants Appellees.
Nos. 94-6674, 94-6819.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994Decided Dec. 13, 1994.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-334-A, CA-93-770-R)
Jesse James Pritchard, Jr., Appellant Pro Se.  Robert Harkness Herring, Jr., Asst. Atty. Gen., Mary Christine Maggard, Office of the Atty. Gen. of Virginia, Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Pritchard v. Murray, No. CA-93-334-A (W.D.Va. May 20, 1994);  Pritchard v. Saunders, No. CA-93-770-R (W.D.Va. June 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED